UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
                                                                       :
TATYANA RUZHINSKAYA, as Administratix of the                           :
Estate of Marina Rochniak, Deceased, on behalf of                      :
themselves and all others similarly situated,                          :   14 Civ. 2921 (PAE)
                                                                       :
                                             Plaintiff,                :        ORDER
                                                                       :
                           -v-                                         :
                                                                       :
HEALTHPORT TECHNOLOGIES, LLC,                                          :
                                                                       :
                                             Defendant.                :
                                                                       :
-----------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

        Following the Second Circuit’s November 1, 2019 remand, see Dkts. 362, 366, the Court

reinstated Beth Israel Medical Center (“Beth Israel”) as a defendant and set a deadline of

February 7, 2020, for additional fact discovery between Beth Israel and plaintiff Tatyana

Ruzhinskaya. Dkt. 368. That period has now closed.

        Accordingly, to the extent either party intends to move for summary judgment, the Court

sets a deadline of March 11, 2020, for the submission of pre-motion letters, not to exceed three

single-spaced pages in length, setting forth the basis for the anticipated motion, including the

legal standards governing the claims at issue. Any response(s), also not to exceed three single-

spaced pages, shall be submitted by March 18, 2020.

        Upon reviewing the pre-motion letters, the Court will either set a prompt date for a pre-

motion conference or a prompt briefing schedule for the motion(s) for summary judgment.
      SO ORDERED.


                                     PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: February 26, 2020
       New York, New York




                            2
